June 3, 2021


                                                        Supreme Court

                                                        No. 2019-403-Appeal.
                                                        (PC 17-6204)



               Mary Lowney              :

                   v.                   :

       Canteen Realty, LLC, et al.      :




               NOTICE: This opinion is subject to formal revision
               before publication in the Rhode Island Reporter. Readers
               are requested to notify the Opinion Analyst, Supreme
               Court of Rhode Island, 250 Benefit Street, Providence,
               Rhode Island 02903, at Telephone (401) 222-3258 or
               Email:      opinionanalyst@courts.ri.gov,     of     any
               typographical or other formal errors in order that
               corrections may be made before the opinion is published.
                                                       Supreme Court

                                                       No. 2019-403-Appeal.
                                                       (PC 17-6204)



           Mary Lowney                 :

                 v.                    :

     Canteen Realty, LLC, et al.       :



         Present: Suttell, C.J., Goldberg, Robinson, and Lynch Prata, JJ.

                                   OPINION

      Justice Goldberg, for the Court. This appeal came before the Supreme

Court on May 5, 2021, pursuant to an order directing the parties to appear and

show cause why the issues raised in this appeal should not be summarily decided.

In this negligence action arising from a slip and fall on an icy sidewalk, the

plaintiff, Mary Lowney, appeals from a Superior Court final judgment and order

granting summary judgment in favor of the defendants, The Old Canteen, Inc. and

Canteen Realty, LLC (defendants), finding that the defendants owed no duty to the

plaintiff to maintain the sidewalk. After hearing the arguments of counsel and

having reviewed the memoranda filed by the parties, we are satisfied that cause has

not been shown, and we proceed to decide this appeal at this time. For the reasons

set forth below, we affirm the judgment of the Superior Court.
                                       -1-
                                    Facts and Travel

         On March 2, 2015, plaintiff had a reservation at The Old Canteen restaurant

located at 120 Atwells Avenue in Providence, Rhode Island. She approached the

restaurant, walking on the public sidewalk immediately adjacent to the Old

Canteen.1 Due to the icy condition of the sidewalk in that area, plaintiff fell and

sustained injuries.

         On December 21, 2017, plaintiff filed a complaint in the Superior Court

alleging that defendants—The Old Canteen, Inc., as the occupant and proprietor of

the restaurant, and Canteen Realty, LLC, as the property owner—had a duty and

obligation to maintain the sidewalk area and its adjacent curbing in a safe and

proper condition, free of any accumulated snow and ice, and that defendants failed

to do so. The complaint further alleged that, pursuant to a municipal ordinance,

defendants were required to remove the ice from the sidewalk or cover the icy area

with sand or some other suitable substance, and that they failed to do so.

         The record reveals that defendants were aware of the hazard posed by that

area of the sidewalk in wintery conditions. In 2006, defendants, through counsel,




1
    There is no dispute that the area upon which plaintiff fell was a public sidewalk.
                                           -2-
had notified the City of Providence (the city) that “a dangerous and slippery

condition” existed at the location where plaintiff fell, some nine years later.2

         On November 21, 2018, defendants moved for summary judgment, arguing

that, as a matter of law, they did not owe a duty to plaintiff with respect to the city

sidewalk upon which she fell.          Although defendants conceded that they had

attempted to clear the sidewalks, in reliance on Gillikin v. Metro Properties, Inc.,

657 A.2d 1060 (R.I. 1995), they argued that this voluntary effort did not give rise

to a duty owed to plaintiff. The plaintiff objected to the motion for summary

judgment, arguing that the location of snow and ice on the sidewalk was created by

defendants’ actions—specifically, that defendants undertook some clearing of the

sidewalk, which caused an “unnatural accumulation” of ice. The plaintiff further

contended that “the twist” in this case was that defendants were aware of the

dangerous condition of this particular sidewalk area, had brought it to the attention



2
    The January 20, 2006 letter to the city public works director stated, in part:

               “Between where the concrete sidewalk along Bradford
               Street meets the brick façade sidewalk on Atwells, there
               exists a sloped piece of granite which was installed by
               the City of Providence. The piece of granite sits at an
               approximate 40 degree angle. The granite is smooth to
               the touch and solid. It is not porous and absorbent as the
               surrounding materials of concrete and brick are. Under
               wintery conditions, the sloped granite creates a
               dangerous and slippery condition despite my client’s best
               efforts to keep the area free of snow and ice.”
                                            -3-
of the city, and for nine years did nothing further to remedy what they knew to be a

dangerous condition in front of their establishment.

      The trial justice issued a bench decision and declared that plaintiff’s

argument that defendants owed her a duty because they allegedly negligently

removed snow from a dangerous area, which resulted in the existence of an

unnatural accumulation of ice, was the same argument rejected by this Court in

Therrien v. First National Stores, Inc., 63 R.I. 44, 6 A.2d 731 (1939). The trial

justice declared that defendants owed no duty to plaintiff and granted defendants’

motion for summary judgment.

      An order entered granting defendants’ motion on March 25, 2019, and final

judgment in favor of defendants entered on the same day. The plaintiff filed a

timely notice of appeal.

                               Standard of Review

      This Court reviews a trial justice’s decision granting summary judgment de

novo. Ballard v. SVF Foundation, 181 A.3d 27, 34 (R.I. 2018). “Although

summary judgment is recognized as an extreme remedy, to avoid summary

judgment the burden is on the nonmoving party to produce competent evidence

that proves the existence of a disputed issue of material fact.” Id. (brackets and

deletion omitted) (quoting Sullo v. Greenberg, 68 A.3d 404, 407 (R.I. 2013)). We,

like the trial justice, “view the evidence in the light most favorable to the


                                        -4-
nonmoving party, and if we conclude that there are no genuine issues of material

fact and that the moving party is entitled to judgment as a matter of law, we will

affirm the judgment.” Id. (brackets omitted) (quoting Sullo, 68 A.3d at 406-07).

                                     Analysis

      On appeal, plaintiff acknowledges this Court’s prior holdings that an

abutting landowner cannot be held liable to pedestrians for negligent snow removal

on a public sidewalk, but she argues that the trial justice erred in granting summary

judgment because, plaintiff submits, liability can be deemed to exist when the

landowner creates the hazardous condition. According to plaintiff, defendants’

efforts to clear the sidewalk led to an unnatural accumulation of ice in the area

where plaintiff fell and, therefore, made the condition of the sidewalk more

dangerous than it was before defendants undertook such efforts.

      In order to properly assert a claim for negligence, “a plaintiff must establish

a legally cognizable duty owed by a defendant to a plaintiff, a breach of that duty,

proximate causation between the conduct and the resulting injury, and the actual

loss or damage.” Ouch v. Khea, 963 A.2d 630, 633 (R.I. 2009) (quoting Selwyn v.

Ward, 879 A.2d 882, 886 (R.I. 2005)).           “Although complaints sounding in

negligence generally are not amenable to summary judgment and should be

resolved by fact finding at the trial court, the existence of a duty is a question of

law.” Berard v. HCP, Inc., 64 A.3d 1215, 1218 (R.I. 2013). “Only when a party


                                        -5-
properly overcomes the duty hurdle in a negligence action is [the party] entitled to

a factual determination on each of the remaining elements: breach, causation, and

damages.” Id. at 1219 (quoting Holley v. Argonaut Holdings, Inc., 968 A.2d 271,

274 (R.I. 2009)). In the absence of a legal duty, “the trier of fact has nothing to

consider” and the grant of summary judgment is proper. Id. at 1218 (quoting

Holley, 968 A.2d at 274).

      The plaintiff’s complaint alleged that defendants had a duty to maintain the

sidewalk and the restaurant’s arrival area in a safe and proper condition. In Martin

v. Altman, 568 A.2d 1031 (R.I. 1990), this Court held that “an abutting owner of

real estate has no duty to pedestrians to remove ice and snow or otherwise to keep

the abutting sidewalk in good condition” and that the city ordinance requiring “an

abutting owner to clear the adjacent sidewalk of snow and ice creates only a duty

to the municipality at large and not to individual passers-by.” Martin, 568 A.2d at

1031. Thus, in the present case, the city ordinance imposed upon defendant a duty

to clear the sidewalk but did not create a duty to plaintiff individually.3

      As for plaintiff’s assertion that defendants owed her a duty because their

efforts to clear the sidewalk created the unnatural accumulation of ice, this Court’s

jurisprudence is well-settled.     In Therrien, cited supra, the Court held that

3
  See Providence Code of Ordinances, Supp. No. 4, § 23-16 (July 15, 2019)
(Removal of ice from sidewalks, required.”); see also G.L. 1956 § 24-7-1
(empowering municipalities to make ordinances relative to, inter alia, the removal
of snow and ice from sidewalks).
                                          -6-
performing the service of cleaning the sidewalk and leaving some spots or patches

of snow thereon did not create a duty of care to the plaintiff. Therrien, 63 R.I. at

49, 50-51, 6 A.2d at 733, 734. In Gillikin, cited supra, the Court reaffirmed its

holdings in Martin and Therrien that voluntary but insufficient attempts by a

landowner to clear ice and snow from the public sidewalk abutting the owner’s

property do not give rise to a duty of care to a passerby. Gillikin, 657 A.2d at 1061

(citing Martin, 568 A.2d at 1031; Therrien, 63 R.I. at 51, 6 A.2d at 734); see

Berman v. Sitrin, 991 A.2d 1038, 1047 (R.I. 2010) (“It is a well established legal

principle in this jurisdiction * * * that a landowner whose property abuts a public

way has no duty to repair or maintain it.”).

      Finally, we are unpersuaded by plaintiff’s contention that summary

judgment was premature in this case. The record is devoid of evidence to suggest

that defendants’ efforts to clear the sidewalk on that day made the sidewalk more

dangerous than it would have been had they done nothing at all. The plaintiff

could have requested a continuance pursuant to Rule 56(f) of the Superior Court

Rules of Civil Procedure to obtain additional discovery relative to this argument—




                                         -7-
by affidavit, deposition testimony, or otherwise; plaintiff made no such effort.4 At

the summary-judgment stage, the burden was on plaintiff—as the nonmoving

party—to produce competent evidence of a disputed issue of material fact, and

plaintiff failed to meet that burden. See Ballard, 181 A.3d at 34.

        Therefore, while the defendants may have had a duty to the city to clear the

sidewalks of snow and ice, the defendants’ undertaking of some snow removal in

that area did not create a duty of care to the plaintiff individually. The trial

justice’s grant of summary judgment was proper, and we therefore affirm the

Superior Court’s grant of summary judgment in the defendants’ favor.

                                      Conclusion

        For the foregoing reasons, we affirm the judgment of the Superior Court.

The papers in this case may be returned to the Superior Court.



        Justice Long did not participate.




4
    Rule 56(f) of the Superior Court Rules of Civil Procedure provides:

               “Should it appear from the affidavits of a party opposing
               the motion that the party cannot for reasons stated present
               by affidavit facts essential to justify the party’s
               opposition, the court may refuse the application for
               judgment or may order a continuance to permit affidavits
               to be obtained or depositions to be taken or discovery to
               be had or may make such other order as is just.”
                                            -8-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Mary Lowney v. Canteen Realty, LLC, et al.

                                     No. 2019-403-Appeal.
Case Number
                                     (PC 17-6204)

Date Opinion Filed                   June 3, 2021


Justices                             Suttell, C.J., Goldberg, Robinson, and Lynch Prata, JJ.


Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa A. Long

                                     For Plaintiff:

                                     Mark P. Welch, Esq.
Attorney(s) on Appeal                William J. Burke, Esq.
                                     For Defendants:

                                     Lisa Marie DeMari, Esq.




SU-CMS-02A (revised June 2020)